Citation Nr: 1703864	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-30 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) and acquired immunodeficiency syndrome (AIDS), to include as secondary to posttraumatic stress disorder (PTSD) and alcohol abuse.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for HIV.  In January 2015 the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In October 2015, the Court granted a Joint Motion for Remand, vacated the January 2015 decision, and remanded the case to the Board.  In April 2016, the Board remanded the case for additional development.  

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran last received an HIV and PTSD examination in May 2016.  The April 2016 remand requested that the examiner to consider whether the Veteran's alcohol and substance abuse were due to or aggravated by PTSD and if the Veteran's HIV was proximately due to this substance and alcohol abuse.  At the May 2016 PTSD examination, the VA examiner opined that "it is less likely as not that the Veteran's reported alcohol and substance abuse are proximately due to or the result of, or are aggravated by PTSD."  In support of that opinion, the examiner stated that research did not support a causal relationship of substance abuse secondary to mental health conditions.  In response to that opinion, the Veteran submitted several medical articles in August 2016 citing a connection between alcohol or substance abuse and PTSD.

At a May 2016 VA HIV examination, the examiner opined that the HIV was less likely incurred during active service.  The examiner stated in support of this opinion that HIV was very uncommon in the United States in the mid-1970s and it was less likely that the Veteran would have come into contact with the virus under any circumstances during the mid-1970s.  The examiner stated that after review of the service records, there was "no objective evidence of assault."  In April 2011, service connection was established for a psychiatric disability, to include post-traumatic stress disorder, due to a sexual assault.  

When VA seeks to obtain an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes both examinations from May 2016 are insufficient.  The HIV examination is defective because it did not properly address the fact that the military sexual trauma has already been conceded by the Board and the pinion did not consider that crucial fact.  In August 2016, the Veteran submitted medical articles citing a causal relationship between PTSD and alcohol or substance abuse.  That evidence must be considered at an examination by a VA examiner.

Clinical documentation dated after May 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for PTSD and HIV since May 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from May 2016 to present.  

3.  Schedule the Veteran for a VA examination with a psychiatrist who has not previously examined him. The examiner must review the claim file and must note that review in the report.  The examiner should provide a rationale for all opinions provided. The examiner should provide the following opinions: 

(a) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that HIV was incurred during active service from February 1975 to March 1976, to include as a result of sexual trauma during service, which has been conceded by VA.  The examiner should address the opinion of treating physician Dr. F.P.

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol and substance abuse are proximately due to or the result of, or are aggravated (permanently increased in severity beyond the natural progress of the disorder) by PTSD.  The examiner should specifically address the medical literature submitted by the Veteran in support of that claim.

(c) If drug and alcohol abuse are due to or aggravated by PTSD, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's HIV was proximately due to or the result of alcohol and substance abuse after service, specifically addressing whether alcohol and substance abuse resulted in incidents of promiscuity which led to the Veteran contracting HIV? The examiner should address the opinion provided by private therapist K.G., which found a connection between PTSD and HIV.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

